Citation Nr: 1537701	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-43 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for traumatic brain injury (TBI) residuals.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1996 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.

In October 2014, the RO issued a VA Form 8 (certification of appeal) certifying the issue of a compensable rating for TBI as the only issue on appeal.  

In April 2015, the Veteran changed representation from the Disabled American Veterans to the Colorado Division of Veterans Affairs.  See April 13, 2015 VA Form 21-22.  

In June 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  At the hearing, the Veteran asserted that his service-connected disabilities caused unemployability (TDIU).   The undersigned accepted the TDIU issue as part of the appeal for an increased rating for a TBI and it is on appeal.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 19.35.	

The Board notes that additional VA treatment records were received after the last adjudication by the RO in the October 2014 Supplemental Statement of the Case.  As the case was certified to the Board in October 2014, a waiver of RO adjudication is not needed.  38 U.S.C.A. § 7105 (2014).



FINDINGS OF FACT

1.  The Veteran's TBI symptoms are fully contemplated in his separately assigned ratings for PTSD, headaches and tinnitus.    

2.  The Veteran is unable to secure and maintain substantially gainful employment due to his service-connected psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for TBI residuals are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.87, 4.124a, 4.130, Diagnostic Codes (DCs) 6260, 8045, 8100, 9411 (2014).

2.  The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  

As the TDIU claim is granted, discussion of VA's duties to provide notification and assistance is not necessary for this issue.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; see also Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991).  

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, an April 2010 letter provided notice of the information and evidence needed to substantiate the increased rating claim, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The duty to notify is therefore satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  A comprehensive report of the Veteran's VA treatment records has been obtained, in addition to various written statements by him and others on his behalf.  

The Board notes that the Veteran has on occasion received private medical care for psychiatric and orthopedic disabilities.  He has also reported receiving Social Security Administration (SSA) disability benefits.  However, at the hearing, he reported receiving all his treatment for TBI residuals through VA.  Hearing transcript p. 6.  He believed that his inability to work was due to PTSD symptoms, and he could not discern his PTSD and TBI symptoms.  Hearing transcript p. 7.  At the hearing, he stated that he could not recall any of his treating clinicians informing him that he should not work due to TBI symptoms.  Id.  In this particular case, the Board finds that remand to obtain additional SSA records or private medical records would not raise a reasonable possibility of substantiating the claim due to their irrelevance.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); 38 C.F.R. § 3.159(d). 

The Veteran was afforded multiple VA TBI examinations with the most recent being in February 2012 and including a correlating PTSD examination report.  There is no indication that his TBI symptoms have materially increased since then.  The February 2012 VA examination reports reflect review of the claims folder and pertinent clinical evaluation.  The examiner provided clinical findings that were responsive to the Veteran's reports, medical history and current treatment.  The Board considers the examination reports adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the June 2015 hearing, the Veterans Law Judge outlined the issue on appeal and elicited information to support his appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Increased rating for TBI

The Veteran is service-connected for TBI residuals with a noncompensable rating under Diagnostic Code (DC) 8045, residuals of a traumatic brain injury (TBI).  38 C.F.R. § 4.124a.  He is also service-connected for headaches, rated 30 percent disabling and tinnitus, rated 10 percent disabling.  38 C.F.R. §§ 4.87, 4.124a, DCs 8045-8100, 8045-6260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The current ratings indicate that headaches and tinnitus are considered as a separately compensable consequence of TBI.  He is also service-connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling.  38 C.F.R. § 4.130, DC 9411.

DC 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.   

The Veteran contends that he has TBI symptoms manifesting as cognitive impairment that are separate and distinct from his currently rated service-connected disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  As relevant, cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  38 C.F.R. § 4.124a, DC 8045.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, which is labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.  Id. 

July 2007 VA neuropsychological assessment indicates that the Veteran was evaluated for possible mild TBI.  The Veteran reported having significant memory difficulty.  He detailed his history of head injuries.  The examiner indicated that the Veteran's memory complaints were more likely related to depression and anxiety.  She cited the temporal onset of memory problems and prominence of remote memory loss as inconsistent with TBI.  She noted that the Veteran had poor compliance with antidepressant/ antianxiety medications.  

January 2009 VA primary care records reflect that the Veteran was treated for PTSD.  He described himself as "doing well" overall.  No TBI symptoms were reported or clinically observed. 

In April 2009, the Veteran was afforded a VA TBI examination.  The examiner detailed the Veteran's history of head injury.  He reported that he was not taking any psychiatric medication and was unsatisfied with his prior treatment.  Currently, he reported intrusive thoughts, flashbacks, hyper-arousal symptoms, poor sleep, and visual hallucinations of small animals.  He also had avoidant behaviors and depressive episodes.  Mental status testing showed impairment.  For subjective symptoms, the examiner listed insomnia, mood swings, anxiety, depression, malaise and forgetfulness.  Quantitative memory testing was performed.  It showed delayed memory and attention.  The examiner commented that these results suggested a decline in cognitive functioning.  She noted that the mood disorder symptoms may affect testing as he would impulsively answer test questions without contemplation.  She believed his TBI symptoms were stable and that the Veteran was able to maintain activities of daily living.  She commented that the Veteran was not in treatment and that his thought processes and communication were not impaired.  However, his social functioning was impaired due to hyper-vigilance and avoidance.  She diagnosed cognitive disorder secondary to TBI and PTSD with associated mood disorder.  She commented that the PTSD and mood disorder symptoms, alone, resulted in occupational and social deficiencies in most areas of function without consideration to any cognitive symptoms.  For the cognitive disorder, she provided the following assessment on the Facets of cognitive impairment and other TBI residuals: Memory, attention, concentration, executive functioning, 2; Judgment, 3; Social interaction, 2; Orientation, 1; Visual spatial orientation, 1; Neurobehavioral effects, 2.

She reported that cognitive testing indicated a decline in the Veteran's function and a cognitive disorder diagnosis was appropriate.  She believed the symptoms were attributable to military TBIs.  She reiterated that the symptoms of: irritability, impulsivity, unpredictability, amotivation, verbal aggression, apathy, moodiness, problems with orientation and visual spatial orientation, impaired social interaction and impaired judgment were psychiatric symptoms.  The symptoms of attention impairment and delayed recall were attributable to the cognitive disorder.  

VA mental health clinic records from June, July, and November 2009 confirm that the Veteran had significant PTSD symptoms.  

December 2009 VA primary care records indicated that the Veteran had difficulty managing his medications due to memory problems.  Clinical examination showed the Veteran to be alert and oriented with an appropriate affect.  The examiner assessed memory loss either attributable to PTSD or TBI.  She referred the Veteran to the TBI clinic.  

In January 2010, the Veteran had a VA TBI consultation.  The Veteran endorsed a multitude of neurobehavioral symptoms.  He indicated he had mild symptoms of: dizziness, loss of balance, nausea, vision problems and photosensitivity.  He had moderate symptoms of: poor coordination, decision-making, and slowed thinking/ organization.  He had severe symptoms of: hearing difficulty and numbness/ tingling.  He had very severe symptoms of: headaches, noise sensitivity, poor concentration, forgetfulness, fatigue, sleep impairment, anxiety, depression, irritability, and frustration tolerance.  He denied olfactory or appetite changes.  Clinical testing included detailed review of memory and neurological functions.  The examiner listed an impression of mild TBI with moderate residuals.  She listed depression, anxiety, sleep disorder, and headaches as additional impressions.  She listed pertinent findings under Cognitive Impairment and other Residuals.  She concluded that the Veteran had a "1" for subjective symptoms; and "0" for motor activity, communication and consciousness.  

February 2010 report by a social worker documented that the Veteran complained about headaches, memory problems, irritability, tinnitus and sleep problems.  He cited difficulty remembering life prior to the military.  He claimed to not remember anything about getting married or having kids.  He relied on his wife for daily reminders.  He did not believe psychotherapy was effective.  Although he disliked his job, he worked full time.  

February 2010 occupational rehabilitation notes indicate that the Veteran was recommended for a personal digital assistant (PDA) to aid his memory with daily activities.  

In April 2010, the Veteran was afforded another VA examination with review of the claims folder by the same examiner who evaluated him a year ago.  She noted that the Veteran had a psychiatric hospitalization in June 2009 for suicidal ideation and had treatment at the TBI clinic.  He had difficulty at work and limited social activities to his immediate family.  Mental status examination (MSE) showed that the Veteran had a score falling within the impaired range during quantitative testing.  He presented neatly and exhibited a cooperative attitude.  His thought processes were logical and goal directed.  Psychosis was not observed and he was fully oriented to person, place and time.  Subjectively, he endorsed cognitive deficits in memory, attention, concentration, distractibility and processing information.  He coped by writing reminders.  The examiner commented that these symptoms had been consistent since the last evaluation.  Quantitative testing was performed.  The examiner commented that the scores were valid and confirmed a decline in cognitive function.  She believed a cognitive disorder diagnosis was appropriate based upon the test results.  She concluded that the Veteran was able to maintain daily activities, but exhibited inappropriate behavior from impulsiveness and altercations with others.  She listed diagnoses of cognitive disorder, PTSD and mood disorder.  She believed the psychiatric disorders, alone, resulted in deficiencies in most areas of occupational and social function.  For the cognitive disorder, she relisted the Facets of cognitive impairment and other TBI residuals provided in her April 2009 VA examination report.  She believed the Veteran's cognitive disorder was stable.  She again reiterated that the symptoms of: irritability, impulsivity, unpredictability, amotivation, verbal aggression, apathy, moodiness, problems with orientation and visual spatial orientation, impaired social interaction and impaired judgment were psychiatric symptoms.  The symptoms of attention impairment and delayed recall were attributable to the cognitive disorder.  

May 2010 VA psychiatric records show that the Veteran continued to report instances of verbal aggression and exhibit irritability at home.  He planned to enroll in school.  MSE showed the Veteran to be alert and oriented, but less tense and displaying a sense of humor.  He received medication with appropriate adjustments. 

May 2010 ophthalmology clinic records show that an ocular examination was conducted.  The ophthalmologist did not believe that the Veteran had vision abnormalities attributable to TBI.  

In June 2010, the Veteran reported that he had memory problems due to TBI. 

In August 2010, the Veteran was afforded a VA PTSD examination.  He added complaints about a recent episode of left sided numbness.  He also had migraine headaches occurring twice a week.  He had difficulty with recent school work and continued to frequently miss work.  He believed his memory problems sometimes inferred with work.  The examiner noted the Veteran's head trauma history.  He commented that the treating physician diagnosing TBI did not perform testing to support her TBI diagnosis.  MSE was significant for low to average cognitive ability.  The examiner noted that the Veteran continued to perform poorly on the brief cognitive examination.  The same brief neuropsychological evaluation performed in April 2009 and April 2010 was repeated.  The examiner believed that it showed impairment in visuospatial construction ability, attention and delayed memory.  These symptoms were attributed specifically to TBI.  The Veteran's current treatment was medication management.  He did not desire psychotherapy.  The examiner continued the diagnosis of cognitive disorder due to mild TBI.  

In March 2011, the Veteran had another VA PTSD examination.  The claims folder was not available for review, but electronic records were available and reviewed.  He did not identify any new TBI symptoms.  As relevant, MSE again showed deficits in working and short-term memory, attention and focus.  His orientation skills, math skills, long-term memory, visual motor/ visual spatial skills, organizational and planning skills, language and comprehension skills were otherwise grossly intact.  The examiner noted that April 2009, April 2010 and August 2010 testing confirmed visuospatial, attention and delayed memory problems.  He commented that the Veteran's thought processes and communication revealed difficulty with attention, focus and working and short-term memory problems.  The examiner diagnosed PTSD and cognitive disorder.  He believed the PTSD symptoms approximated deficiencies in most areas of occupational and social function.  He referred to unspecified cognitive difficulty attributable to mild TBI.  

In February 2012, the Veteran was afforded a VA PTSD examination.  As relevant, brief cognitive evaluation indicated normal cognitive functioning.  The examiner commented that any concentration and attention problems appear related to PTSD as opposed to a cognitive disorder.  The Veteran's thought process was linear and cognitive ability was judged as low average.  The examiner commented that in the Veteran's 2007 initial TBI evaluation, his cognitive issues were attributed to psychiatric disorder, rather than TBI.  He noted the prior low cognitive test results, but stated that the current testing was within normal limits.  He later recounted the history of cognitive testing and reported that it was more accurate to rely on the 2007 assessment attributing all of his symptoms to PTSD.  He cited the current normal scores from brief cognitive testing.  

In February 2012, the Veteran was afforded a VA TBI examination with review of the claims folder.  The examiner reiterated the previously diagnosed TBI, mild and also identified migraine headaches, tinnitus and photosensitivity as residuals.  The Veteran continued to experience headaches.  The examiner limited the findings on the facets of cognitive impairment and other TBI residuals exclusively to three of more subjective symptoms that pose mild inference due to symptoms such as intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound and photosensitivity.  The examiner commented that the Veteran's best employment prospect would be a sedentary job without light exposure.  He believed that headaches do not appear to be the main interference with employment.  

August 2012 VA primary care records reflect that the Veteran had a seven week hospitalization for TBI.  Clinical examination was unremarkable.  TBI was assessed as stable.  

September and December 2013 VA treatment records show that the Veteran had a recent seizure and syncope episode.  The treating clinicians attributed it to current medications.  

March 2014 VA PTSD records reflect that the Veteran had a two month history of low mood with several spells of altered consciousness, described as tremulousness, flailing, full awareness, and confusion.  They all occurred within the past two months.  MSE was significant for a depressed mood.  Medication was adjusted and additional treatment recommended.  

At the June 2015 hearing, the Veteran described migraine headaches, poor memory and tinnitus as his TBI symptoms.  He reiterated that his memory impairment was severe and that he relied on his wife to manage his activities and otherwise restricted his activities due to it.  He stated that he could not distinguish which symptoms were attributable to TBI or PTSD.  
The Veteran contends that a compensable rating is warranted for service-connected TBI residuals.  He is separately compensated for service-connected headaches and tinnitus as TBI residuals.  38 C.F.R. § 4.87, DC 8045-6260; 38 C.F.R. § 4.124a, DC 8045-8100.  He is also service-connected for PTSD.  38 C.F.R. § 4.130, DC 9411.   Thus, any separate TBI rating must reflect distinct symptoms from the above service-connected disabilities.  38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  

Since the Veteran has a complicated disability picture with significant PTSD symptoms, the threshold issue is determining whether the Veteran has demonstrated any TBI symptoms that are distinct from his currently rated PTSD, headache and tinnitus disabilities.  Then, if so, the Board must determine whether these manifestations distinct to TBI overlap with or duplicate symptoms contemplated within the currently assigned ratings for PTSD, headaches and tinnitus.  38 C.F.R. §§ 4.14, 4.124a, DC 8045.  

The medical evidence conflicts on whether the Veteran has TBI symptoms that are truly separable or distinct from PTSD.  Id.; 38 C.F.R. § 4.130, DC 9411.  Clinicians authoring the July 2007 and February 2012 reports indicated that the Veteran's symptoms were wholly attributable to service-connected PTSD.  The July 2007 clinician cited current depression and anxiety symptoms with poor medication compliance and the temporal onset of memory loss as inconsistent with TBI.  The February 2012 clinician referred to normal contemporaneous memory testing, his criticism of prior memory testing suggestive of cognitive deficit and the July 2007 clinical records.  

Meanwhile, reports from April 2009, January 2010, April 2010, August 2010, and March 2011 suggest that the Veteran had symptoms independently attributable to TBI.  The clinicians in these reports cited contemporaneous quantitative testing.  The clinician conducting the April 2009 and April 2010 VA examinations commented that the symptoms of attention impairment and delayed recall were the only symptoms separately attributable to TBI.  The August 2010 clinician attributed impairment in visuospatial construction ability, attention and delayed recall to TBI.  
The Board considers the conflicting evidence to be in equipoise on whether the Veteran has TBI symptoms that are separate and distinct from other service-connected disabilities.  The April 2009 and April 2010 clinician and August 2010 clinician state that attention impairment, delayed recall, and visuospatial construction ability are considered separate TBI symptoms.  Accordingly, these symptoms are for exclusive consideration in determining an appropriate TBI rating under DC 8045.  38 C.F.R. § 4.124a, DC 8045.  The above clinicians' reports weigh against the TBI facets of judgment, social interaction, motor activity, orientation, subjective symptoms, neurobehavioral effects, communication and consciousness applying to the instant case.  This is because the symptoms contemplated in these facets are either not present or are intertwined with additional disability that has been separately rated (i.e. PTSD, headaches, tinnitus).  38 C.F.R. §§ 4.14, 4.124a, DC 8045.    

Under the facets of cognitive impairment and other residuals of TBI not otherwise classified the separately identified symptoms of attention impairment and delayed recall apply to the memory, attention, concentration and executive function facet.  Id.  In this regard, the currently assigned 70 percent PTSD rating contemplates deficiencies in thinking.  38 C.F.R. § 4.130, DC 9411.  The Board considers the attention impairment and delayed recall to overlap with the deficiency in thinking contemplated within the currently assigned PTSD rating and finds that a separate level of impairment under DC 8045 would simply duplicate the currently assigned PTSD rating.  38 C.F.R. § 4.14; Compare 38 C.F.R. § 4.124a, DC 8045 and 38 C.F.R. § 4.130, DC 9411.

For the separately identified visuospatial symptom, this symptom too falls within the currently assigned PTSD rating, as spatial disorientation is a symptom specifically contemplated by the criteria for evaluating PTSD.  See id.  The Board must conclude that an additional rating based upon impairment in the visual spatial facet duplicates the spatial disorientation considered in the PTSD rating.  Id.

The Board again emphasizes that the Veteran is separately rated for PTSD as 70 percent disabling, headaches as 30 percent disabling and tinnitus as 10 percent disabling.  The Veteran is not shown to have an ophthalmological disorder attributable to TBI.  (May 2010 VA ophthalmology clinic records).  The record does not suggest the presence of any additional TBI symptom that would warrant a separate rating outside of DC 8045.   

For the above stated reasons, the record does not indicate that the Veteran has TBI symptoms that are separate and distinct from symptoms considered in rating his additional disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).  The preponderance of the evidence is against the claim, and a compensable rating for TBI residuals must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, DC 8045. 

Entitlement to TDIU

A TDIU will be assigned if the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disability, without regard to age or nonservice-connected disabilities.  See 38 C.F.R. § 4.16(a).

In this case, the Veteran meets the schedular criteria for a TDIU, as he has a 70 percent rating for his PTSD.  Id.  He has additional disability that results in a combined rating of 90 percent.  He was last employed in February 2011 at the U.S. Postal Service, but left primarily due to psychiatric disability.

The treating and examining clinicians generally agree that the Veteran's PTSD symptoms are severe and have consistently reported that they approximate occupational and social impairment with deficiencies in most areas of function.  VA examination reports from April 2010, August 2010, March 2011, and February 2012; February 2011 Dr. B letter.  Although the February 2012 VA PTSD examiner suggested employment with significant disability accommodations may be possible, the weight of the evidence is against a finding that the Veteran is able to secure and maintain substantially gainful employment.  Id.  A TDIU is granted.  38 C.F.R. § 4.16(a).  



ORDER

A compensable rating for TBI residuals is denied. 

A TDIU is granted.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


